Citation Nr: 0311666	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 20 
percent for arthralgia of multiple joints, with fatigue and 
intermittent nausea and diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The issues on appeal were 
previously before the Board in January 2002 and were remanded 
for additional development.

Although the veteran's appeal also initially included the 
issue of entitlement to service connection for a psychiatric 
disability (anxiety), that benefit was granted in full by 
rating decision in January 2003.

In correspondence received in April 2003 the veteran appeared 
to be expressing an intent to reopen the claims denied by the 
January 2002 Board decision.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have objective indications of 
chronic disability manifested by shortness of breath.

2.  The veteran's arthralgia of multiple joints, with fatigue 
and intermittent nausea and diarrhea, is manifested by no 
more than episodic, daily widespread musculoskeletal pain, 
with exacerbations often precipitated by overexertion.


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by shortness of breath was 
not incurred in or aggravated by service, and may not be 
presumed to have been due to an undiagnosed illness incurred 
during Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

2.  The criteria for an initial evaluation in excess of 20 
percent for arthralgia of multiple joints, with fatigue and 
intermittent nausea and diarrhea, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 8850-5025 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to service connection and increased 
rating claims, informed him of the reasons for which it had 
denied his claims, and provided him additional opportunities 
to present evidence and argument in support of his claims.  
The Board notes that the claims file contains relevant 
service and VA medical records, including an opinion from a 
VA physician that addressed the veteran's contentions in this 
case and VA examinations that have addressed the severity of 
his service-connected multiple joints disability.

The veteran has not referenced any existing evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims.  By a letter dated in May 2001 
(among other places) the RO informed the veteran concerning 
who was responsible for obtaining the evidence necessary to 
substantiate his claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

I.  Service connection for shortness of breath

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  Objective indications of chronic disability 
resulting from undiagnosed illness must be manifest to a 
degree of 10 percent either during active military service in 
Southwest Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a).

The veteran contends that he is unable to engage in physical 
activity without experiencing an immediate shortness of 
breath that he attributes to his service in the Persian Gulf.

Service medical records are negative for any findings or 
complaints related to shortness of breath.  The veteran 
denied having any shortness of breath on the Report of 
Medical History portion of his November 1991 service 
separation physical.

At a May 1999 VA examination the veteran indicated that he 
had been experiencing shortness of breath problems for about 
two years.  A VA examiner (May 1999 and February 2002) 
attributed the veteran's shortness of breath to anxiety and 
bad dreams.  The February 2002 VA examiner indicated that the 
veteran had neither a primary lung disorder nor a chronic 
shortness of breath disorder.

Based on the evidence, the Board finds that the veteran does 
not have objective indications of chronic disability 
manifested by shortness of breath.  Further, the veteran's 
shortness of breath symptomatology has been attributed by a 
VA examiner to the veteran's anxiety.  As such, the veteran 
has not met the essential elements for service connection 
under 38 C.F.R. § 3.317.

As the veteran has no lung disorder nor a chronic shortness 
of breath disorder, service connection under 38 C.F.R. 
§ 3.303 is not warranted (a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability; Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992)).  As the preponderance of the 
evidence is against the veteran's service connection claim, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim of service connection for shortness 
of breath is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  Initial evaluation in excess of 20 percent for 
arthralgia of multiple joints, with fatigue and intermittent 
nausea and diarrhea.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability on appeal, 
the severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A May 1999 rating decision granted service connection (under 
38 C.F.R. § 3.317) for the veteran's arthralgia of multiple 
joints, with fatigue and intermittent nausea and diarrhea, 
and assigned the current 20 percent rating.

The veteran's multiple joints disability is rated under 
Diagnostic Codes 8850-5025.  Under Diagnostic Code 5025, 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, warrant a 20 percent evaluation.  A 40 percent 
evaluation, the highest available under this code, is 
warranted with fibromyalgia that is constant, or nearly so, 
and refractory to therapy.

As noted in the January 2002 Board remand, although the 
veteran had undergone various VA examinations in connection 
with this claim, it was unclear from the record which 
symptoms were due to separate, diagnosed disorders, rather 
than to the service-connected arthralgia of multiple joints, 
with fatigue and intermittent nausea and diarrhea.  The Board 
instructed the RO to schedule the veteran for the purpose of 
identifying all current orthopedic, neurologic, 
gastrointestinal, and fatigue-related problems attributable 
to the veteran's service-connected arthralgia disorder.  The 
veteran underwent such an examination in February 2002.

At the February 2002 VA joints examination, the veteran 
complained of right shoulder pain, bilateral knee pain, 
bilateral carpal tunnel pain, and low back pain.  The 
veteran's complaints of musculoskeletal pain were limited to 
the aforementioned joints.  Intermittent nausea and 
gastroesophageal reflux disease were noted.  Following the 
examination, the February 2002 VA examiner stated that "I do 
not find any kind of an undiagnosed musculoskeletal 
condition."

Based on the veteran's statements and the February 2002 VA 
examination, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 20 percent 
for percent for arthralgia of multiple joints, with fatigue 
and intermittent nausea and diarrhea, as it does not appear 
that the veteran's condition is constant, or nearly so, and 
refractory to therapy.  A review of the February 2002 VA 
examination indicates that the veteran's musculoskeletal pain 
complaints can be attributed to diagnosed conditions such as 
his knee, shoulder, and back conditions.  In fact, it appears 
that the February 2002 VA examiner was unable to find any 
symptoms of an undiagnosed musculoskeletal condition.  As 
such, an initial rating in excess of 20 percent for the 
veteran's arthralgia of multiple joints, with fatigue and 
intermittent nausea and diarrhea, is not warranted at any 
time during this appeal.  Fenderson; Gilbert.


ORDER

Service connection for shortness of breath, to include as due 
to an undiagnosed illness, is denied.

An initial evaluation in excess of 20 percent for arthralgia 
of multiple joints, with fatigue and intermittent nausea and 
diarrhea, is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

